283 F.2d 534
UNITED STATES of America ex rel. Norman BRABSON, Petitioner,v.Harry SILBERGLITT, Warden, City Prison, Respondent.
United States Court of Appeals Second Circuit.
Submitted Aug. 22, 1960.
Decided Oct. 25, 1960.

Norman Brabson, pro se.
Louis J. Lefkowitz, Atty. Gen.  (Alan G. Weiler, Deputy Asst. Atty. Gen.), for respondent.
Before MEDINA, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Even though there may well be no merit in the application, we think it better to follow the usual course, which is not to pass upon motions for certificates of probable cause and for leave to appeal in forma pauperis until a prior application has been made to the District Court.  As no prior application has been made in this case, this application is transferred to the District Court.